Alexander, C. J.
(concurring) — I agree with the majority’s conclusion that this case should be remanded to the Snohomish County Superior Court with directions to reinstate its order dismissing the robbery and kidnapping charges that were leveled against Vincent Bryant in that county. I write separately, however, because my reasons for *107reaching this conclusion differ from those set forth in the majority opinion. In my view the King County prosecuting attorney had actual authority to grant immunity to Bryant for statements he made to investigators in King County from being “used against [him] in any prosecution.” Clerk’s Papers (CP) at 71 (immunity agreement). This grant of immunity, in my judgment, precluded the prosecutor of Snohomish County from leveling charges against Bryant in that county. I reach these conclusions because I am persuaded that county prosecutors in Washington represent the State, not counties, when they prosecute violations of the law. Consequently, under basic agency principles, an immunity agreement that a defendant and prosecutor execute can, depending on its wording, transcend county boundaries and bind a prosecuting attorney in another county.
Although the majority recognizes that federal courts apply agency principles when presented with this issue and hold that “formal immunity binds the ‘government’ at large and not just specific United States ‘districts’ ” (majority at 101 (citing United States v. Carter, 454 F.2d 426 (4th Cir. 1972)), it concludes that immunity granted by a prosecuting attorney in this State against “any prosecution” is binding only in the county that elected that prosecutor, and is not binding on prosecutors in other counties. In support of this conclusion, the majority cites an Ohio Court of Appeals decision in which the court held that state prosecutors are answerable to their local county voters and their power to bind is, therefore, limited to their county jurisdiction. The majority notes, in that regard, that prosecutors in Washington are elected by the citizens of their county and are subject to recall by the citizens of that county. Consequently, the majority concludes that a prosecutor is merely an agent of the county, not the State.
The authority of a Washington prosecuting attorney to act as an agent of the State of Washington is well established. For example our state constitution directs that “all prosecutions shall be conducted in [the] name and by [the] *108authority” of the State of Washington. Wash. Const, art IV, § 27. It also provides that the state legislature may remove county prosecuting attorneys from office. Wash. Const, art. IV, § 9. In addition, there are statutes that suggest that a prosecutor is an agent of the State. In that regard, RCW 36.17.020 provides that a portion of the elected prosecutor’s salary is paid by the State of Washington. In addition, RCW 36.27.005, consistent with Washington Constitution article IV, section 27, indicates that the elected prosecutor “appear [s] for and represent [s] the state and the counties thereof in actions and proceedings before the courts and judicial officers.”
My view that prosecutors act on behalf of the State is in accord with Whatcom County v. State, 99 Wn. App. 237, 993 P.2d 273, review denied, 141 Wn.2d 1001, 10 P.3d 405 (2000), a decision of the Court of Appeals, Division One. There the court determined that county prosecutors are agents of the State when prosecuting violations of state law. In that case, Whatcom County and one of its deputy prosecutors brought an action against the State of Washington, seeking a declaratory judgment requiring the State to defend the deputy prosecutor and, if necessary, indemnify him and the county. This action followed an action by the estate of a murdered woman against Whatcom County and the deputy prosecutor for damages. The basis for the suit for damages was the alleged negligence of the deputy prosecutor in recommending pretrial release of the individual who thereafter committed the murder. The State of Washington had rejected the request of 'Whatcom County and the deputy prosecutor to defend or indemnify, on grounds that the prosecuting attorney and his deputy prosecutors were not agents of the State.
In reaching its decision, the Court of Appeals indicated that it was influenced by the degree to which the State, rather than the county, exerts control over prosecuting attorneys. The court noted, as I have observed above, that the elected prosecuting attorney’s salary is paid, in part, by the State; that the state legislature may remove county *109prosecuting attorneys from office; and that prosecuting attorneys appear for and represent the State in court. See Whatcom County, 99 Wn. App. at 247-49. The court observed, additionally, that the attorney general of the State of Washington may “[cjonsult with and advise” prosecutors (RCW 43.10.030(4)) and may “take such action in connection with any prosecution as the attorney general determines to be necessary and proper.” RCW 43.10.090. Consequently, the court concluded that “county prosecutors in Washington represent the State, not their counties, when prosecuting violations of state law.” Whatcom County, 99 Wn. App. at 250.7
The court’s decision in the Whatcom County case makes sense to me because an agent’s actual authority is established based on the objective manifestations of the principal to the agent. Blake Sand & Gravel, Inc. v. Saxon, 98 Wn. App. 218, 223, 989 P.2d 1178 (1999). I cannot imagine stronger manifestations of a prosecuting attorney’s actual authority to prosecute on behalf of the State than the aforementioned constitutional and statutory provisions. In reaching this conclusion, I do not mean to suggest that a prosecutor cannot limit a grant of immunity. Clearly, a prosecuting attorney can limit such a grant to prosecutions in the prosecutor’s home county by so providing in the immunity agreement. Here that was not done, the agreement indicating in the broadest terms that Bryant’s statements and any evidence derived from those statements *110could not “be used against [him] in any prosecution.” CP at 71.
In conclusion, I would hold that the King County prosecutor had actual authority to enter into the immunity agreement with Bryant that provided that his statements and any evidence derived from those statements could not “be used against [him] in any prosecution.” Id. That grant of immunity had the effect of precluding the prosecutor of Snohomish County from leveling charges against Bryant in that county that arose from the statements Bryant made to authorities in King County. Because the robbery and kidnapping charges before us arose from evidence derived from statements Bryant made in King County, the charges against him should be dismissed.
Accordingly, I concur in result only.
Johnson, Madsen, and Sanders, JJ., concur with Alexander, C.J.

 Prosecutors are not limited by county boundaries when prosecuting state law. RCW 9A.04.030 subjects any person to criminal jurisdiction in Washington courts when that person commits any part of a crime within the state. Accordingly, prosecuting attorneys may level charges against a defendant for acts committed in other counties. See, e.g., CrR 5.1(b) (when an offense has been committed in one or more counties, the action may be commenced in any such county). Which county is involved is a matter of venue only and is not a jurisdictional element of the crime. State v. McCorkell, 63 Wn. App. 798, 800, 822 P.2d 795, review denied, 119 Wn.2d 1004, 832 P.2d 487 (1992). Indeed, the King County prosecuting attorney originally leveled the kidnapping and robbery charges against Bryant that arose from his actions in Snohomish County. The King County Superior Court dismissed the charges without prejudice when Bryant objected to venue in King County. The Snohomish County prosecuting attorney then refiled the kidnapping and robbery charges in Snohomish County Superior Court.